CORRECTED

    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-154V
                                        UNPUBLISHED


    SARAH EICHORN,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: March 28, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Amber Diane Wilson, Wilson Science Law, Washington, DC, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On February 14, 2020, Sarah Eichorn filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from the adverse effects of an influenza vaccination
Petitioner received on October 25, 2018. Petition at 1-2. Petitioner further alleges the
vaccination was administered with the United States, her injuries have lasted more than
six months, and neither Petitioner, nor any other party, has ever brought an action for
Petitioner’s vaccine-related injuries. Petition at 1, 4. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On September 13, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent determined that “[P]etitioner has satisfied the
criteria set forth in the Vaccine Injury Table (Table) and the Qualifications and Aids to
Interpretation, which affords [P]etitioner the presumption of causation because
[P]etitioner had no history of pain, inflammation or dysfunction in her right shoulder at the
time of vaccination; her pain occurred within 48 hours of receipt of an intramuscular
vaccination; her pain and reduced range of motion were limited to the shoulder in which
the vaccine was administered; and no other condition or abnormality was identified to
explain her symptoms.” Id. at 9. Respondent further agrees that the scope of damages to
be awarded is limited to petitioner’s right SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2